Exhibit32.1 Quarterly Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter63 of Title 18, United States Code), the undersigned officer of Function (X) Inc. (the “Company”), does hereby certify, to such officer’s knowledge, that: The quarterly report on Form 10-Q for the quarterly period ended March 31, 2011 of the Company fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Janet Scardino Janet Scardino Chief Executive Officer (Principal Executive Officer) Date: May 11, 2011 A signed original of this written statement required by Section906 has been provided to Function (X) Inc. and will be retained by Function (X) Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
